Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species and invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/19/22. Applicant’s election without traverse of Invention I and Species II in the reply filed on 1/19/22 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 340.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, line 3 recites “the biasing member being captured between the engaging assembly and the engaging member”, it is unclear to the examiner how the biasing member can be captured between the engaging assembly and the engaging member since Claim 1 recites that the engaging assembly includes the engaging member and biasing member. Does the applicant mean the biasing member is captured between the retaining member and the engaging member? Appropriate clarification and correction is required. 
Dependent claims not directly named are rejected for being dependent on a rejected claim. 





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCauley (WO 2007092786).    
McCauley discloses 
a housing 12, including a cavity, as best seen in Figures 2 and 3; 
an engaging assembly 112, 118 as best seen in Figure 3, operatively connected to the housing and having an engaging member 118, and a biasing member 112, the engaging member movable between an engaged position and a disengaged position (interpreted as the relative movement with respect to element 100), the biasing member urging the engaging member into the engaged position; 
a rotating member 100, configured and arranged to be received in the cavity and rotatably operatively connected to the housing 12, the rotating member having a base 132, and a flange, the flange having a receiver 102, configured and arranged to receive a portion of the engaging member, the receiver being selectively aligned with the engaging member as the rotating member rotates; 
an elongate member 20, having a first end 128a, operatively connected to the rotating member and an intermediate portion windable about the base; and 

Regarding claim 2 McCauley discloses wherein the receiver 102, is at least one depression in the flange, as best seen in marked-up Figure 3 below.  

    PNG
    media_image1.png
    1109
    748
    media_image1.png
    Greyscale

Regarding claim 3 McCauley discloses wherein the receiver 102, is a plurality of depressions in the flange and the engaging member 118, is selectively received in one of the plurality of depressions, as best seen in Figure 3.    
Regarding claim 4 McCauley discloses wherein the engaging assembly includes a plurality of engaging members 118, each engaging member aligned with one of the plurality of depressions when in the engaged position, as best seen in marked-up Figure 3 above.      

Regarding claim 9 McCauley discloses wherein the elongate member 20, has a second end operatively connected to the rotating member 100, and the intermediate portion is windable about the base proximate the first and second ends, as best seen in Figures 3 and 12A. 

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCauley (WO 2007092786).
NOTE REJECTION BELOW IS BASE ON AN ALTERNATIVE INTERPRETATION
McCauley discloses a housing including a cavity, as best seen in the marked-up figure below; 
an engaging assembly 106, 108, operatively connected to the housing and having an engaging member and a biasing member, the engaging member 108 movable (with respect to element 104) between an engaged position and a disengaged position, the biasing member urging the engaging member into the engaged position, as best seen in Figures 8A and 8B; 
a rotating member 100, configured and arranged to be received in the cavity and rotatably operatively connected to the housing, the rotating member having a base and a flange, the flange having a receiver configured and arranged to receive a portion of 
 
    PNG
    media_image2.png
    1049
    722
    media_image2.png
    Greyscale


an elongate member 20, having a first end operatively connected to the rotating member and an intermediate portion windable about the base; and 

Regarding claim 5  wherein the engaging assembly includes a retaining member configured and arranged to receive at least a portion of the engaging member and the 17 
to partially extend outward from the retaining member, as best seen in marked-up Figure 4. 

    PNG
    media_image3.png
    973
    760
    media_image3.png
    Greyscale



 




 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571 270 5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CANDACE L BRADFORD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634                                                                                                                                                                                                        89